Case 1:19-cv-21573-NLH-KMW Document 119 Filed 02/26/21 Page 1 of 30 PageID: 1537



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY

     JOHN GIORDANO and JEANETTE
     GIORDANO, et al.,

                           Plaintiffs,     1:19-cv-21573-NLH-KMW
          v.
                                                    OPINION
     SOLVAY SPECIALTY POLYMERS USA,
     LLC, et al.,

                           Defendants.

  APPEARANCES:

  DAVID M. CEDAR
  SHAUNA LAUREN FRIEDMAN
  ALAN HERSCHEL SKLARSKY
  WILLIAMS CEDAR, LLC
  8 KINGS HIGHWAY WEST
  SUITE B
  HADDONFIELD, NJ 08033

        On behalf of Plaintiffs

  KEGAN ANDREW BROWN
  LATHAM & WATKINS LLP
  885 3RD AVENUE
  NEW YORK, NY 10022

        On behalf of Defendant Solvay Specialty Polymers USA, LLC,
        successor by merger to Solvay Solexis, Inc.

  JOHN D. NORTH
  IRENE HSIEH
  JEMI GOULIAN LUCEY
  MARJAN MOUSSAVIAN
  GREENBAUM, ROWE, SMITH & DAVIS, LLP
  99 WOOD AVENUE SOUTH
  ISELIN, NJ 08830

  KHRISTOPH ANDREAS BECKER
  STEPTOE & JOHNSON LLP
  1114 AVENUE OF THE AMERICAS
  35TH FLOOR
  NEW YORK, NY 10036
Case 1:19-cv-21573-NLH-KMW Document 119 Filed 02/26/21 Page 2 of 30 PageID: 1538




  ROBERT L. SHUFTAN (pro hac vice)
  STEPTOE & JOHNSON LLP
  227 WEST MONROE STREET
  SUITE 4700
  CHICAGO, IL 60606

  JOO CHA WEBB (pro hac vice)
  STEPTOE & JOHNSON LLP
  633 WEST FIFTH STREET
  SUITE 1900
  LOS ANGELES, CA 90071

         On behalf of Defendant Arkema, Inc.

  LANNY S. KURZWEIL
  NATALIE S. WATSON
  RYAN A. RICHMAN
  MCCARTER & ENGLISH, LLP
  FOUR GATEWAY CENTER
  100 MULBERRY STREET
  PO BOX 652
  NEWARK, NJ 07101-0652

         On behalf of Defendants E. I. du Pont de Nemours & Company,
         The Chemours Company and The Chemours Company FC, LLC

  DONALD J. CAMERSON, II
  JAMES W. CROWDER, IV
  BRESSLER, AMERY & ROSS, P.C.
  325 COLUMBIA TURNPIKE
  FLORHAM PARK, NJ 07932

  ANDREW J. CALICA (pro hac vice)
  JORDAN SAGALOWSKY (pro hac vice)
  MAYER BROWN LLP
  1221 AVENUE OF THE AMERICAS
  NEW YORK, NY 10020

         On behalf of Defendant 3M Company

  HILLMAN, District Judge

         This matter concerns claims by Plaintiffs 1 regarding the


  1   Plaintiffs all reside in Swedesboro, Logan Township, and
                                       2
Case 1:19-cv-21573-NLH-KMW Document 119 Filed 02/26/21 Page 3 of 30 PageID: 1539



  contamination of their private water wells with poly- and

  perfluoroalkyl substances (“PFAS”).        Presently before the Court

  are the motions of Defendants, which either discharged or

  manufactured the PFAS, to dismiss Plaintiffs’ claims.           For the

  reasons expressed below, Defendants’ motions will be granted on

  one issue, but denied in all other respects.

                                  BACKGROUND

        Plaintiffs’ complaint 2 describes the nature of their case

  and provides the following background to support their claims:

        This is a civil action for compensatory and punitive

  damages, including medical monitoring and costs incurred and to

  be incurred by Plaintiffs arising from the intentional, knowing,

  reckless, and negligent acts and omissions of Defendants, which

  resulted in the contamination of Plaintiffs’ private water

  supply.   The contamination was caused by the Defendants’



  Pedricktown, New Jersey. They are John Giordano, Jeanette
  Giordano, James Giordano, Jessica Giordano, Keith Dalton, Ann
  Aerts, Armando Fernandez, Edward Franklin, Dana Franklin, Austin
  Franklin, Michael Harper, Susan Koye, Jennifer Harper, Savannah
  Harper, Elizabeth Harper, Helen Karol, Wesley Kille, Leslie
  Kille, Gage Kille, Lucia Kille, Malayna Reistle, Michael Lange,
  Andrew Solari, Jim Rapisardi, Justin Schaller, Julie Schaller,
  Rebecca Schaller, and Justin Schaller Jr.

  2 The operative complaint (Docket No. 46) is the third version
  since Defendants’ removed Plaintiffs’ complaint from state
  court. Plaintiffs amended their complaint several times to
  remove parties, to correctly identify the names of defendants,
  and to update various water test results, among other things.
  The Court will refer to Plaintiffs’ most recent pleading simply
  as their “complaint.”
                                       3
Case 1:19-cv-21573-NLH-KMW Document 119 Filed 02/26/21 Page 4 of 30 PageID: 1540



  intentional manufacturing, use, discharge, and/or disposal of

  poly- and perfluoroalkyl substances (“PFAS”), including

  perfluorononanoic acid (“PFNA”), perfluorooctanoic acid

  (“PFOA”), and perfluorooctanesulfonic acid (“PFOS”), and their

  replacement compounds, including but not limited to “GenX.”

        PFAS are man-made chemicals manufactured and used in the

  United States since the 1940s.       PFAS have fire-resistant

  properties and act as oil, grease, and water repellants; have

  been used to make numerous household products like Stainmaster®,

  Scotchgard®, Teflon®, Gore-Tex® and Tyvek®; and have long been

  used in aqueous film-forming foam used to fight fires.           PFAS

  compounds are extremely resistant to degradation and thus

  persist indefinitely in the environment.

        PFAS compounds bioaccumulate resulting in the buildup of

  these toxins in living tissue, and people who consume these

  substances through drinking water and other means accumulate

  increasing concentrations of PFAS in their blood.          Some PFAS are

  classified as carcinogenic, and Plaintiffs’ complaint relates

  that studies show that exposure to PFAS may cause testicular

  cancer, kidney cancer, liver cancer, autoimmune disorders,

  endocrine disorders, developmental defects to fetuses during

  pregnancy, developmental defects to breastfed babies, reduced

  vaccine response, increased cholesterol, and increased liver

  enzymes.

                                       4
Case 1:19-cv-21573-NLH-KMW Document 119 Filed 02/26/21 Page 5 of 30 PageID: 1541



        Replacement chemicals including but not limited to “GenX”

  have been substituted by Defendants in place of their PFAS

  chemicals.    These replacement chemicals are being touted as

  short-chain and having shorter half-lives.         However, these

  replacement chemicals may have similar toxicity, and these

  replacement chemicals do not break down in the environment and

  have also been detected in drinking water, groundwater, and

  surface waters.

        The New Jersey Department of Environmental Protection has

  issued groundwater quality criteria for PFAS, and NJDEP issued a

  Statewide PFAS Directive, Information Request and Notice to

  Insurers against Defendants “to notify them that the Department

  believes them to be responsible for the significant

  contamination of New Jersey’s natural resources, including the

  air and waters of the State, with poly- and perfluoroalkyl

  substances” which encompass the air and water utilized by

  Plaintiffs.

        Defendants are Solvay Specialty Polymers, USA, LLC, Solvay

  Solexis, Inc. (“Solvay”); Arkema, Inc. (“Arkema”); E.I. du Pont

  de Nemours & Company, The Chemours Company, The Chemours Company

  FC, LLC, (“EID/CC”); and The 3M Company (“3M”).

        Solvay has been the owner and operator of a manufacturing

  facility located at 10 Leonard Lane, West Deptford, NJ 08085

  from 1990 to present.      Arkema owned and operated the West

                                       5
Case 1:19-cv-21573-NLH-KMW Document 119 Filed 02/26/21 Page 6 of 30 PageID: 1542



  Deptford facility prior to 1990, and Arkema manufactured

  polyvinylidene fluoride (“PVDF”) and other high-performance

  materials at the West Deptford facility prior to 1990.           From

  approximately 1990 to 2012, Solvay manufactured PVDF at this

  facility, which is a specialty plastic utilized in conjunction

  with lithium batteries, medical and defense uses, semi-

  conductors, or other instances when a higher level of purity is

  required.    Solvay also used sodium perfluorooctanoate (NaPFO) as

  a surfactant at the West Deptford Facility, which was supplied

  to them by 3M.    NaPFO degrades into PFOA.

        DuPont owned and operated Chambers Works, 67 Canal Road and

  Route 130, located in Pennsville and Carneys Point Townships, New

  Jersey from 1891 to 2015.      DuPont produced, utilized, and

  discharged into the environment approximately 1,200 chemicals,

  pollutants, and other hazardous substances from the Chambers

  Works facility.     PFOA was used at Chambers Works beginning in the

  late 1950s to, among other things, manufacture fluoroelastomers,

  perfluoroelastomers and specialty fluoroelastomers used in a

  variety of consumer and other products for their chemical non-

  stick and heat-resistant properties.        Telomers were also used and

  manufactured at Chambers Works, and PFOA is a by-product of the

  telomer manufacturing process.       In 2015, DuPont transferred its

  Chambers Works facility to Chemours, but continued to operate at

  the location pursuant to an industrial lease (whereby DuPont was

                                       6
Case 1:19-cv-21573-NLH-KMW Document 119 Filed 02/26/21 Page 7 of 30 PageID: 1543



  the tenant and Chemours FC was the landlord).         3M supplied DuPont

  with PFOA.

        Plaintiffs claim that Defendants knew or should have known

  of the health and environmental impacts of PFAS for decades

  but continued to use them in products and release them into the

  environment.    NJDEP sampled 992 private wells as of June 2018

  for PFAS, and out of those 400 sampled wells, 83 wells (21%)

  required the installation of a point of entry treatment (“POET”)

  system for PFNA or PFOA.      All Plaintiffs in this action are part

  of the 21% of private wells requiring installation of a POET

  system due to detection of high concentrations of PFAS in their

  private water wells.

        Plaintiffs claim that as a result of the high

  concentrations of PFAS in their water supply due to Defendants’

  negligent, careless, wrongful, reckless, and intentional failure

  to take appropriate steps to prevent and reduce the discharge of

  PFAS into Plaintiffs’ drinking water, they are likely

  to have accumulated high levels of PFAS in their blood as a

  result of their long periods of exposure to high concentration

  of PFAS, and they are at risk for serious physical injuries and

  diseases related to their consumption, ingestion, and exposure

  to elevated levels of PFAS.      Plaintiffs’ increased risk of

  serious physical injuries and diseases makes it reasonably

  necessary for Plaintiffs to undergo periodic diagnostic medical

                                       7
Case 1:19-cv-21573-NLH-KMW Document 119 Filed 02/26/21 Page 8 of 30 PageID: 1544



  examinations, including blood testing, different from what would

  be prescribed in the absence of such exposure, for which

  Plaintiffs claim Defendants should be liable.

        Plaintiffs further claim that the contamination of

  Plaintiffs’ private wells has also severely disrupted their

  lives.   Their properties have significantly diminished in value,

  and they have and will continue to incur substantial costs for

  bottled water and maintenance of the POET system to treat their

  contaminated private wells in order to reduce their exposure to

  the contaminants in their water supply.        Plaintiffs claim they

  have and will be subjected to annoyance, inconvenience, and

  distress in having to make repeated trips to pick up bottled

  water and use bottled water instead of tap water for such

  ordinary tasks as cooking, brewing coffee and tea, brushing

  their teeth, watering their vegetable gardens, and feeding pets.

        Plaintiffs have asserted nine counts against Defendants:

  Count I - Negligence against all Defendants, Count II - Gross

  Negligence against all Defendants, Count III - Private Nuisance

  against Solvay, Arkema, DuPont and Chemours, Count IV - Past and

  Continuing Nuisance against Solvay, Arkema, DuPont and Chemours,

  Count V - New Jersey Spill Compensation and Control Act (“Spill

  Act”), N.J.S.A. 58:10-23.11 et seq., against all Defendants,

  Count VI - Strict Liability (Abnormally Dangerous Activities)

  against Solvay, Arkema, DuPont and Chemours, Count VII - Strict

                                       8
Case 1:19-cv-21573-NLH-KMW Document 119 Filed 02/26/21 Page 9 of 30 PageID: 1545



  Liability (Failure to Warn) against 3M, Count VIII - Strict

  Liability (Defective Design) against 3M, and Count IX - Punitive

  Damages against all Defendants.

        All Defendants have moved to dismiss Plaintiffs’ complaint,

  arguing various pleading deficiencies.        Plaintiffs have opposed

  Defendants’ motions.

                                  DISCUSSION

        A.   Subject matter jurisdiction

        The averred basis for this Court’s subject matter

  jurisdiction is 28 U.S.C. § 1332(a).         On February 16, 2021, this

  Court directed the parties to file a Joint Certification of the

  Citizenship of the Parties within 10 days.         The parties filed

  the Joint Certification on February 26, 2021 (Docket No. 117)

  and the Court is satisfied that there is complete diversity of

  citizenship between Plaintiffs and Defendants.

        B.   Standard for Motion to Dismiss

        When considering a motion to dismiss a complaint for

  failure to state a claim upon which relief can be granted

  pursuant to Federal Rule of Civil Procedure 12(b)(6), a court

  must accept all well-pleaded allegations in the complaint as

  true and view them in the light most favorable to the plaintiff.

  Evancho v. Fisher, 423 F.3d 347, 351 (3d Cir. 2005).          It is well

  settled that a pleading is sufficient if it contains “a short

  and plain statement of the claim showing that the pleader is

                                       9
Case 1:19-cv-21573-NLH-KMW Document 119 Filed 02/26/21 Page 10 of 30 PageID: 1546



  entitled to relief.”      Fed. R. Civ. P. 8(a)(2).

        “While a complaint attacked by a Rule 12(b)(6) motion to

  dismiss does not need detailed factual allegations, a

  plaintiff’s obligation to provide the ‘grounds’ of his

  ‘entitle[ment] to relief’ requires more than labels and

  conclusions, and a formulaic recitation of the elements of a

  cause of action will not do . . . .”        Bell Atl. Corp. v.

  Twombly, 550 U.S. 544, 555 (2007) (alteration in original)

  (citations omitted) (first citing Conley v. Gibson, 355 U.S. 41,

  47 (1957); Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc.,

  40 F.3d 247, 251 (7th Cir. 1994); and then citing Papasan v.

  Allain, 478 U.S. 265, 286 (1986)).

        To determine the sufficiency of a complaint, a court must

  take three steps: (1) the court must take note of the elements a

  plaintiff must plead to state a claim; (2) the court should

  identify allegations that, because they are no more than

  conclusions, are not entitled to the assumption of truth; and

  (3) when there are well-pleaded factual allegations, a court

  should assume their veracity and then determine whether they

  plausibly give rise to an entitlement for relief.          Malleus v.

  George, 641 F.3d 560, 563 (3d Cir. 2011) (quoting Ashcroft v.

  Iqbal, 556 U.S. 662, 664, 675, 679 (2009) (alterations,

  quotations, and other citations omitted).

        A district court, in weighing a motion to dismiss, asks

                                       10
Case 1:19-cv-21573-NLH-KMW Document 119 Filed 02/26/21 Page 11 of 30 PageID: 1547



  “not whether a plaintiff will ultimately prevail but whether the

  claimant is entitled to offer evidence to support the claim.”

  Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhoades, 416

  U.S. 232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our

  decision in Twombly expounded the pleading standard for ‘all

  civil actions’ . . . .”); Fowler v. UPMC Shadyside, 578 F.3d

  203, 210 (3d Cir. 2009) (“Iqbal . . . provides the final nail in

  the coffin for the ‘no set of facts’ standard that applied to

  federal complaints before Twombly.”).         “A motion to dismiss

  should be granted if the plaintiff is unable to plead ‘enough

  facts to state a claim to relief that is plausible on its

  face.’”    Malleus, 641 F.3d at 563 (quoting Twombly, 550 U.S. at

  570).

        A court in reviewing a Rule 12(b)(6) motion must only

  consider the facts alleged in the pleadings, the documents

  attached thereto as exhibits, and matters of judicial notice.

  S. Cross Overseas Agencies, Inc. v. Kwong Shipping Grp. Ltd.,

  181 F.3d 410, 426 (3d Cir. 1999).         A court may consider,

  however, “an undisputedly authentic document that a defendant

  attaches as an exhibit to a motion to dismiss if the plaintiff’s

  claims are based on the document.”         Pension Benefit Guar. Corp.

  v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir.

  1993).    If any other matters outside the pleadings are presented

  to the court, and the court does not exclude those matters, a

                                       11
Case 1:19-cv-21573-NLH-KMW Document 119 Filed 02/26/21 Page 12 of 30 PageID: 1548



  Rule 12(b)(6) motion will be treated as a summary judgment

  motion pursuant to Rule 56.       Fed. R. Civ. P. 12(b).

        C.    Analysis

        For the most part, Defendants assert the same arguments for

  the dismissal of Plaintiffs’ claims: 3       (1) PFAS is an umbrella

  term comprising thousands of different per- and polyfluoroalkyl

  substances, and Plaintiffs do not connect the specific PFAS to a

  specific defendant, instead holding every defendant responsible

  for all PFAS contamination, (2) Plaintiffs fail to allege how

  PFAS traveled miles away from where they were discharged and

  contaminated their water supply, (3) Plaintiffs fail to assert

  any bodily injury claims because consumption of PFAS-containing

  drinking water alone - without manifestation of any actual

  physical injuries - is insufficient to establish bodily injury,

  and even if they could, many of the Plaintiffs’ claims are time-

  barred, (4) Plaintiffs are not entitled to their requested

  relief of medical monitoring, (5) Plaintiffs cannot state a New

  Jersey Spill Act claim because Plaintiffs have failed to plead

  that they have incurred costs to clean up and remove the


  3 Plaintiffs’ complaint relates that 3M has been identified by
  the United States Environmental Protection Agency as the
  dominant global producer of PFOA and related chemicals
  manufacturing at least 85% of total worldwide volumes. 3M’s
  arguments in support of its motion to dismiss differ in some
  respects because 3M sold PFAS to the other defendants rather
  than discharged PFAS itself. The Court will address those
  arguments separately.
                                       12
Case 1:19-cv-21573-NLH-KMW Document 119 Filed 02/26/21 Page 13 of 30 PageID: 1549



  contaminates, and (6) Plaintiffs cannot assert a stand-alone

  claim for punitive damages, and in any event Defendants’ alleged

  conduct does not warrant punitive damages.

        The Court finds that Plaintiffs’ complaint readily

  satisfies the Rule 8(a) and Twombly/Iqbal pleading standards to

  proceed in all respects against all defendants, with only some

  minor modifications as explained below.

              1.    The complaint satisfies Rule 8(a)

        First, from a Rule 8(a)(2) notice pleading standpoint,

  Plaintiffs have provided the requisite “short and plain

  statement of the claim showing that the pleader is entitled to

  relief.”    Plaintiffs’ complaint details the nature and history

  of PFAS and each Defendant’s connection to PFAS.          Plaintiffs

  contend that despite being aware of the toxicity of PFAS,

  Defendants continued to manufacture or release them into the

  environment.     Plaintiffs allege that the PFAS released from

  Defendants’ facilities is present in their water supply which

  required the installation of a water treatment systems.

  Plaintiffs allege that they have ingested PFAS, and due to the

  bioaccumulation properties of PFAS Plaintiffs have likely

  accumulated high levels of PFAS in their blood, which may cause

  them significant adverse health consequences.          Plaintiffs also

  allege a loss in property value and the expense and hassle of

  having to use bottled water for drinking and everyday

                                       13
Case 1:19-cv-21573-NLH-KMW Document 119 Filed 02/26/21 Page 14 of 30 PageID: 1550



  activities, such as brushing their teeth.         In satisfaction of

  Rule 8(a)(3), Plaintiffs demand various forms of relief, such as

  monetary compensation and medical monitoring.

              2.     The complaint satisfies Twombly/Iqbal

        Second, the Court finds that Plaintiffs’ complaint meets

  the somewhat more exacting Twombly/Iqbal pleading standards, and

  finds Defendants’ bases for dismissal to be unavailing.

                     (1) Plaintiffs connect the specific PFAS to a
                         specific defendant

        The Court rejects Defendants’ first argument that

  Plaintiffs generally allege PFAS have contaminated their water

  supply without attributing which Defendant discharged which

  specific PFAS.     The complaint details the specific PFAS

  contaminating Plaintiffs’ private water wells as PFNA, PFOA or

  PFOA and PFOS combined.      Plaintiffs allege that Solvay/Arkema

  discharged PVDF, which is composed of approximately 74% PFNA,

  and PFOA, supplied to it by 3M.        Plaintiffs allege that EID/CC

  discharged PFOA, which it obtained from 3M, and other PFAS,

  including PFNA.     The complaint directly ties Defendants’ release

  of specific PFAS to the PFAS found in their water. 4


  4 In its reply, Arkema argues that it is not a part of the
  NJDEP’s Directive, and Plaintiffs provide no other facts to
  support their claims that Arkema’s operation of the West
  Deptford plant prior to 1990 caused the purported types of PFAS
  contamination in Plaintiffs’ wells. Arkema also points out that
  it is not a “predecessor in interest” to Solvay, the current
  owner of the West Deptford plant, and therefore it cannot have
                                       14
Case 1:19-cv-21573-NLH-KMW Document 119 Filed 02/26/21 Page 15 of 30 PageID: 1551



                    (2)   Plaintiffs’ claim that Defendants’ release
                          of PFAS contaminated their water supply is
                          plausible

        As for Defendants’ argument that Plaintiffs’ complaint is

  deficient because it fails to explain how PFAS discharged miles

  away ended up in their water supply, that amounts to a defense

  to liability, not a pleading deficiency.         Plaintiffs’ complaint

  asserts that PFAS are in their water, and Defendants discharged

  those PFAS into the environment. 5        PFAS were discovered in

  Plaintiffs’ wells when the NJDEP sampled private wells in

  various locations, including Plaintiffs’ properties in Salem and

  Gloucester counties, all of which are located between the

  Solvay/Arkema and EID/CC facilities.         Plaintiffs’ claim that

  Defendants’ release of PFAS resulted in their water

  contamination is therefore plausible.

                    (3)   Plaintiffs do not assert bodily injury
                          claims at this time



  liability on that theory. Plaintiffs do not rely only upon the
  NJDEP directive to support their claims, and Plaintiffs have
  asserted claims directly against Arkema for its manufacture of
  PVDF and other high-performance materials at the West Deptford
  facility prior to 1990. Plaintiffs specifically allege that
  prior to 1990, as a result of their operations, Arkema released
  massive amounts of PFOA into the surrounding air and water
  contaminating the site, off-site properties including
  Plaintiffs’, and New Jersey’s natural resources with the PFOA
  chemical. (Docket No. 46 at 11.) Whether the contamination of
  Plaintiffs’ water is proven to be attributable to Arkema’s
  action prior to 1990 cannot be resolved on a motion to dismiss.

  5 The complaint also asserts that these Defendants’ facilities
  released PFAS into the air as well as surface waters.
                                       15
Case 1:19-cv-21573-NLH-KMW Document 119 Filed 02/26/21 Page 16 of 30 PageID: 1552



         Next, with regard to Plaintiffs’ allegations as to how

  PFAS can cause significant bodily injuries, Plaintiffs agree

  with Defendants that they are not asserting claims for bodily

  injury at this time.      Plaintiffs assert that it is likely they

  have suffered personal injury, and hence the request for medical

  monitoring, but Plaintiffs do not claim bodily injury currently.

  The Court cannot dismiss a claim that Plaintiffs do not make.

                    (4)   Plaintiffs’ claim for medical monitoring is
                          permissible

        On the issue of medical monitoring, Defendants contend that

  Plaintiffs have not alleged sufficient facts to justify that

  relief.    Essentially Defendants argue that because Plaintiffs do

  not have any evidence of physical injury at this time and plead

  none, they fail to provide any basis for medical monitoring.            It

  is axiomatic that before Plaintiffs can recover for their

  damages, they must first prove their claims.          At this stage in

  the case, Plaintiffs have alleged sufficient facts to support

  their claims against Defendants regarding their release of PFAS,

  which Plaintiffs plead are carcinogenic, into the environment

  and contaminating Plaintiffs’ water supply.         These allegations

  support the plausibility of Plaintiffs’ claims that Defendants’

  actions cause them to be at risk for serious physical injuries

  and diseases related to their consumption, ingestion, and

  exposure to elevated levels of PFAS.


                                       16
Case 1:19-cv-21573-NLH-KMW Document 119 Filed 02/26/21 Page 17 of 30 PageID: 1553



        In addition to money damages, another form of relief

  Plaintiffs request for the alleged harm done by Defendants’

  actions is to monitor their health to look out for serious

  health issues.     A demand for medical monitoring may be a request

  for a legal remedy or one for equitable relief, depending on a

  case-specific analysis.      Giovanni v. United States Department of

  Navy, 906 F.3d 94, 119–20 (3d Cir. 2018).         Whichever form of

  relief it may be classified as in this case, 6 dismissing

  Plaintiffs’ medical monitoring claim would be premature.

                    (5)   Plaintiffs’ Spill Act claim may proceed, but
                          with two caveats

        Defendants’ argument that Plaintiffs’ Spill Act claim fails

  because they do not plead that they have incurred costs to clean

  up and remove the contaminates, and Plaintiffs’ contrary

  argument that they have, are both off-target. 7


  6 See Ayers v. Township of Jackson, 525 A.2d 287, 314 (N.J. 1987)
  (“In our view, the use of a court-supervised fund to administer
  medical-surveillance payments in mass exposure cases ... is a
  highly appropriate exercise of the Court's equitable powers.”),
  cited in, Giovanni, 906 F.3d at 120.

  7 In addition to the same arguments made by the other Defendants,
  3M argues that as a manufacturer, rather than a discharger, of
  PFAS, it cannot be held liable under the Spill Act because
  Plaintiffs have not alleged the requisite connection between the
  manufacturing of a hazardous substance and the other Defendants’
  discharge of the hazardous substance. The Spill Act
  “establishes a broad scope of liability,” holding responsible
  “any person,” which is defined to encompass a corporate entity,
  “who has discharged a hazardous substance, or is in any way
  responsible for any hazardous substance.” New Jersey Dept. of
  Environmental Protection v. Dimant, 51 A.3d 816, 821 (N.J. 2012)
                                       17
Case 1:19-cv-21573-NLH-KMW Document 119 Filed 02/26/21 Page 18 of 30 PageID: 1554



        N.J.S.A. 58:10-23.11g provides, in relevant part, that “any

  person who has discharged a hazardous substance, or is in any

  way responsible for any hazardous substance, shall be strictly

  liable, jointly and severally, without regard to fault, for all

  cleanup and removal costs no matter by whom incurred.” 8          N.J.S.A.

  58:10-23.11b defines “cleanup and removal costs” as “all costs

  associated with a discharge, incurred by the State or its

  political subdivisions or their agents or any person with

  written approval from the department in the: (1) removal or

  attempted removal of hazardous substances, or (2) taking of

  reasonable measures to prevent or mitigate damage to the public

  health, safety, or welfare, including but not limited to, public

  and private property, shorelines, beaches, surface waters, water

  columns and bottom sediments, soils and other affected property,

  including wildlife and other natural resources . . . .”

        The Court notes two potential issues with Plaintiffs’ Spill

  Act claim.    Plaintiffs contend that their substantial costs for

  bottled water as a result of the contaminated water supply



  (quoting N.J.S.A. 58:10–23.11g(c)(1)). Plaintiffs’ complaint
  sufficiently pleads that 3M is an entity that is “in any way
  responsible” for their contaminated water supply.

  8 The Spill Act does not authorize “damages arising from
  emotional distress, enhanced risk of disease, loss of enjoyment
  of property, and other economic and financial harm.” Bonnieview
  Homeowners Ass'n v. Woodmont Builders, L.L.C., 655 F. Supp. 2d
  473, 504 (D.N.J. 2009) (quoting Bahrle v. Exxon Corp., 145 N.J.
  144, 155, 678 A.2d 225 (1996)).
                                       18
Case 1:19-cv-21573-NLH-KMW Document 119 Filed 02/26/21 Page 19 of 30 PageID: 1555



  constitutes “cleanup costs” because purchasing and using bottled

  water is the “taking of reasonable measures to prevent or

  mitigate damage to the public health, safety, or welfare.”            Even

  accepting that premise as true, several courts have found that

  “written approval from the department” is required to maintain

  such a claim, and Plaintiffs’ complaint is silent on this issue.

  See Bonnieview Homeowners Ass'n v. Woodmont Builders, L.L.C.,

  655 F. Supp. 2d 473, 504 (D.N.J. 2009) (granting summary

  judgment to defendants on the plaintiffs’ Spill Act claim for

  “clean up and removal costs,” finding that in order for a

  private party to obtain reimbursement for such costs, he must

  obtain written approval from the NJDEP for these costs and the

  plaintiffs had not done so) (citing Interfaith Cmty. Org. v.

  Honeywell Int'l, Inc., 263 F. Supp. 2d 796, 867 (D.N.J. 2003)

  (concluding “that such costs were approved by and/or incurred at

  the direction of NJDEP and thus are recoverable under the Spill

  Act”)); Player v. Motiva Enterprises LLC, 2006 WL 166452, at *15

  (D.N.J. 2006) (finding that because the plaintiffs had not

  obtained NJDEP approval for any cost incurred in the form of

  investigative costs, defendant was entitled to summary judgment

  on the plaintiffs’ Spill Act claim).

        It is unclear, however, when in the course of litigation a

  party is required to receive written approval of cleanup costs

  from the NJDEP, and, accordingly, it is unclear that in order to

                                       19
Case 1:19-cv-21573-NLH-KMW Document 119 Filed 02/26/21 Page 20 of 30 PageID: 1556



  maintain a claim for cleanup costs an approval in writing from

  the NJDEP must be set forth in an initial pleading.           The caselaw

  appears to have addressed the written-approval requirement at

  the summary judgment stage.       Consequently, the Court will not

  dismiss Plaintiffs’ Spill Act claim on this basis, but notes the

  issue for the benefit of the parties.

        Another concern with Plaintiffs’ Spill Act claim is that

  even if they did incur cleanup costs, and even if they sought

  approval for the reimbursement of those costs from the NJDEP,

  whether the Spill Act provides these individual homeowners with

  a private cause of action to recover cleanup costs is not clear.

  In Emerald Bay Developers, LLC v. Lenyk Automotive, Inc., 2018

  WL 4568358, at *4 n.8 (N.J. Sup. Ct. App. Div. 2018), the New

  Jersey Appellate Division noted that in a recent published

  Appellate Division case, the court explained that the Spill Act

  only provides for two private causes of action: “one to recover

  clean-up costs from [other] discharge[r]s (contribution claim),

  N.J.S.A. 58:10-23.11f(a)(2), and one to recover damages from the

  NJDEP, or Spill Compensation Fund.” (citing N.J. Dep't of Envtl.

  Prot. v. Exxon Mobil Corp., 453 N.J. Super. 272 (App. Div.),

  cert. denied, 233 N.J. 378 (2018) (quoting Bonnieview Homeowners

  Ass'n v. Woodmont Builders, LLC, 655 F. Supp. 2d 473, 503

  (D.N.J. 2009)) (some alterations and quotations omitted).            The

  court in Emerald Bay observed that the plaintiffs did not assert

                                       20
Case 1:19-cv-21573-NLH-KMW Document 119 Filed 02/26/21 Page 21 of 30 PageID: 1557



  either of those two causes of action.         The court also noted,

  however, that in Bahrle v. Exxon Corp., 652 A. 2d 178, 193 (N.J.

  Super. Ct. App. Div. 1995), aff'd, 145 N.J. 144 (1996), the

  court allowed “innocent homeowners damaged by a neighboring

  landowner's discharge to recover their clean-up costs under the

  Act.”    Emerald Bay, 2018 WL 4568358, at *4 n.8.        The Emerald Bay

  court concluded, “We need not resolve in this unpublished

  opinion whether Bahrle remains good law in light of Exxon

  Mobil.”    Id.

        In contrast to how the Emerald Bay court construed Bahrle,

  however, this Court does not read Bahrle to have affirmatively

  permitted the homeowner plaintiffs to recover for their cleanup

  costs under the Spill Act.       In Bahrle, a groundwater

  contamination suit was brought by homeowners, many of whose

  wells were contaminated allegedly as result of spills from

  underground storage tanks at a neighboring gas station.           The

  homeowners appealed the trial court’s jury instruction on their

  Spill Act claim.     The trial judge explained to the jury that the

  Spill Act imposes strict liability on anyone who owns,

  possesses, or stores petroleum products in underground

  containers when gasoline escapes into the ground from the

  containers, but the judge charged that liability under the Act

  is not imposed for above-ground over-fill spills.          The appeals

  court agreed with the plaintiffs that the charge was in error

                                       21
Case 1:19-cv-21573-NLH-KMW Document 119 Filed 02/26/21 Page 22 of 30 PageID: 1558



  because under the Spill Act, “discharge” means any act, whether

  or not intentional, resulting in releasing of hazardous

  substances into water or onto land.

        The defendant, Texaco, argued that the error was harmless

  because strict liability under the Spill Act should not have

  been charged at all because the Act does not provide a private

  right of action.     The appeals court disagreed with Texaco:

  “[R]ecently, the United States District Court for New Jersey,

  citing the pertinent 1992 amendments to the Spill Act (L.1991,

  c. 372), held that the Act, as amended, ‘clearly states an

  intent to provide a cause of action to private plaintiffs’ to

  recover costs of clean-up.”       Bahrle, 652 A.2d at 193 (citing

  Mayor of Rockaway v. Klockner & Klockner, 811 F. Supp. 1039,

  1051 (D.N.J. 1993) (finding “the Spill Act, as amended, permits

  a private cause of action against responsible parties to recover

  clean-up costs”); Analytical Measurements v. Keuffel & Esser

  Co., 843 F. Supp. 920, 929–30 (D.N.J. 1993) (Spill Act, as

  amended, affords private parties the right of contribution to

  recover the cost of clean-up and removal of discharge); Pitney

  Bowes v. Baker Indus., 277 N.J. Super. 484, 487–89, 649 A.2d

  1325 (App. Div. 1994) (private right of contribution under Spill

  Act not subject to time-bar under N.J.S.A. 2A:14–1.1)).

        Although the Bahrle court referred to these cases to refute

  Texaco’s position that no private cause of action existed for a

                                       22
Case 1:19-cv-21573-NLH-KMW Document 119 Filed 02/26/21 Page 23 of 30 PageID: 1559



  homeowner to recover for cleanup costs, the homeowners in the

  case before it had not asserted a claim under the Spill Act to

  recover their cleanup costs.       The court explained,

        In any event, the cases cited by both plaintiffs and Texaco
        pertain solely to the private party's right to recover the
        costs of clean-up and removal of the contamination, by
        contribution or otherwise. Here, proofs concerning
        plaintiffs' damages were not adduced since the case was
        tried on liability only. However, their complaint demands
        damages for emotional distress, enhanced risk of disease,
        loss of enjoyment of their properties and “other economic
        and financial harm.” We do not read the Spill Act as
        creating a private cause of action for the recovery of such
        damages. Therefore, the error in the strict liability
        charge given under the Act was harmless.

  Bahrle, 652 A.2d at 193.      Thus, although Bahrle referenced one

  case that allowed the recovery of cleanup costs by private

  plaintiffs under the Spill Act directly against the alleged

  discharger, rather than in the form of a claim for contribution

  or a claim directly to the state compensation fund, Bahrle did

  not permit “innocent homeowners damaged by a neighboring

  landowner's discharge to recover their clean-up costs under the

  Act” as described by Emerald Bay, 2018 WL 4568358, at *4 n.8.

         As with the issue regarding “written approval” by the

  NJDEP, the Court makes no finding whether the Spill Act permits

  private homeowners like Plaintiffs here to recover cleanup costs

  directly from the alleged dischargers, like Defendants, or

  whether such relief must be limited to contribution claims

  between dischargers, or a claim made to the NJDEP from the Spill


                                       23
Case 1:19-cv-21573-NLH-KMW Document 119 Filed 02/26/21 Page 24 of 30 PageID: 1560



  Compensation Fund.      Because Defendants have not moved to dismiss

  Plaintiffs’ Spill Act count on these grounds, and the Court

  declines to resolve these issues sua sponte, the Court will not

  dismiss Plaintiffs’ Spill Act count.        These issues will be for

  the parties to address, if necessary, at another time. 9

                    (6)   Plaintiffs’ stand-alone count for punitive
                          damages is not proper, but their demand for
                          punitive damages may proceed as permitted by
                          their underlying claims

        Finally, with regard to Plaintiffs’ stand-alone count for

  punitive damages, the Court agrees that an independent count for

  punitive damages is not cognizable.        Smith v. Covidien LP, 2019

  WL 7374793, at *10 (D.N.J. 2019) (citing DiAntonio v. Vanguard

  Funding, LLC, 111 F. Supp. 3d 579, 585 (D.N.J. 2015) (citing

  Hassoun v. Cimmino, 126 F. Supp. 2d 353, 372 (D.N.J. 2000)

  (“Punitive damages are a remedy incidental to [a] cause of

  action, not a substantive cause of action in and of

  themselves.”).     Plaintiffs are not prevented from seeking


  9 See Fed. R. Civ. P. 12(c) (“After the pleadings are closed—but
  early enough not to delay trial—a party may move for judgment on
  the pleadings.”); Fed. R. Civ. P. 56(a) (“Motion for Summary
  Judgment or Partial Summary Judgment. A party may move for
  summary judgment, identifying each claim or defense — or the
  part of each claim or defense — on which summary judgment is
  sought. The court shall grant summary judgment if the movant
  shows that there is no genuine dispute as to any material fact
  and the movant is entitled to judgment as a matter of law.”);
  Fed. R. Civ. P. 56(b) (“Time to File a Motion. Unless a
  different time is set by local rule or the court orders
  otherwise, a party may file a motion for summary judgment at any
  time until 30 days after the close of all discovery.”).
                                       24
Case 1:19-cv-21573-NLH-KMW Document 119 Filed 02/26/21 Page 25 of 30 PageID: 1561



  punitive damages relative to their other claims, however, if

  punitive damages are available for such claims.          See Smith, 2019

  WL 7374793 at *10 (citing Zodda v. National Union Fire Ins. Co.

  of Pittsburgh, Pa., 2014 WL 1577694, at *5 (D.N.J. 2014) (“It is

  well settled that the general rule is that there is no[ ] cause

  of action for ‘punitive damages.’         This count will be dismissed

  from the complaint, but the Court notes that Plaintiff has

  preserved its right to argue for punitive damages as a remedy if

  allowed under the remaining causes of action.”).          Defendants

  argue that any request by Plaintiffs for punitive damages must

  be dismissed because their alleged conduct does not warrant the

  imposition of punitive damages, as an award of punitive damages

  requires the showing that Defendants engaged in “egregious

  misconduct,” and Plaintiffs’ claims sound in basic negligence.

  See Quinlan v. Curtiss-Wright Corp., 8 A.3d 209, 229 (N.J. 2010)

  (quoting Herman v. Sunshine Chemical Specialties, Inc., 627 A.2d

  1081, 1085 (N.J. 1993) (“A condition precedent to a punitive-

  damages award is the finding that the defendant is guilty of

  actual malice.     The purposes of the award [is] the deterrence of

  egregious misconduct and the punishment of the offender . . .

  .”); Jarka v. Holland, 2020 WL 6707955, at *4 (D.N.J. 2020)

  (explaining that under the New Jersey Punitive Damages Act,

  N.J.S.A. 2A:15-5.10, a plaintiff needs to show “actual malice,”

  which is an “intentional wrongdoing in the sense of an evil-

                                       25
Case 1:19-cv-21573-NLH-KMW Document 119 Filed 02/26/21 Page 26 of 30 PageID: 1562



  minded act,” or “wanton and willful disregard,” which is “a

  deliberate act or omission with knowledge of a high degree of

  probability of harm to another and reckless indifference to the

  consequences of such act or omission,” and noting that even

  gross negligence will not suffice to make punitive damages

  available) (citing Breeman v. Everingham (In re Paulsboro

  Derailment Cases), 704 F. App'x 78, 87 (3d Cir. 2017)).

        The Court finds that Plaintiffs’ complaint alleges conduct

  by Defendants that rises above gross negligence.          Plaintiffs

  claim that Defendants intentionally and recklessly discharged

  into the air and water - and in the case of 3M, manufactured and

  sold - cancer-causing chemicals for years, causing significant

  water contamination in the neighboring communities.           Whether

  Plaintiffs’ proofs can ultimately support that contention is to

  be seen, but at this pleading stage, Plaintiffs’ request for

  punitive damages, as permitted under the law governing their

  claims, may proceed.      See, e.g., Clyde Associates, LLC v.

  Mckesson Corporation & Univar Solutions USA, Inc., 2020 WL

  7778067, at *4 (D.N.J. Dec. 31, 2020) (dismissing

  the plaintiff’s claims for punitive damages under the Spill Act

  because it does not authorize a claim for punitive damages, but

  for the plaintiff’s claims for punitive damages for negligence,

  strict liability, and trespass may proceed, as it was premature

  to deny them at this early stage of the case).

                                       26
Case 1:19-cv-21573-NLH-KMW Document 119 Filed 02/26/21 Page 27 of 30 PageID: 1563



                    (7)   3M’s motion to dismiss

        As noted above, several of Plaintiffs’ claims against 3M

  differ from their claims against Solvay/Arkema and EID/CC

  because 3M did not discharge PFAS into the environment but

  rather 3M manufactured and sold NaPFO to Solvay and PFOA to

  EID/CC.    For the arguments by 3M that duplicate those asserted

  by the other Defendants, the Court adopts the same analysis set

  forth above.     The Court will separately address 3M’s arguments

  regarding Plaintiffs’ duty to warn and design defect claims.

        Plaintiffs allege that 3M sold products containing PFOA to

  the other Defendants without disclosing the latent dangers it

  knew about, including: 1) potential health hazards of PFOA, 2)

  the chemical’s propensity to contaminate the environment,

  specifically drinking water, and 3) permitting discharge of PFAS

  into the environment was likely to enter groundwater and be

  ingested by residents in surrounding communities which would

  result in accumulation inside the bodies of residents in

  surrounding communities.      More specifically, Plaintiffs allege:

             97. Defendant 3M knew that PFOA and PFOS were harmful
        to people and the environment based on its own studies from
        as early as the 1970s.

             98. Defendant 3M knew that PFAS could leach in
        groundwater and contaminate the environment.

             99. As early as 1960 an internal 3M memo admitted to
        understanding that its chemicals “[would] eventually reach
        the water table and pollute domestic wells.”


                                       27
Case 1:19-cv-21573-NLH-KMW Document 119 Filed 02/26/21 Page 28 of 30 PageID: 1564



             100. 3M actively sought to suppress scientific
        research on the hazards associated with PFAS products and
        mounted a campaign to control the scientific dialogue on
        the exposure, analytical, fate, effects, human health, and
        economical risks of its PFAS products.

             101. At least one scientist funded by 3M reported his
        goal as “keep[ing] ‘bad’ papers [regarding PFAS] out of the
        literature” because “in litigation situations” those
        articles “can be a large obstacle to refute.”

  (Docket No. 46 at 13-14.)

        Plaintiffs claim that 3M had a duty to warn users of their

  PFAS products of the dangers of releasing PFAS into the

  environment, but 3M breached this duty by failing to do so.

  Plaintiffs also claim that 3M’s PFAS products which they

  designed, manufactured, and sold were dangerous to an extent

  beyond that which would be contemplated by the ordinary

  consumer, and 3M knew or should have known about reasonably

  safer and feasible alternatives to PFAS.

        3M does not argue that Plaintiffs have not pleaded the

  appropriate elements of these claims, but argues that

  Plaintiffs’ complaint is short on facts to support their claims

  to make them plausible.      The Court disagrees.      Plaintiffs do not

  simply provide a legal recitation of the elements of a failure

  to warn claim and design defect claim, but support those

  elements with allegations that 3M’s own studies revealed the

  harmful nature of the PFAS it manufactures and sells, but 3M has

  not warned its customers and ultimately the public at large,


                                       28
Case 1:19-cv-21573-NLH-KMW Document 119 Filed 02/26/21 Page 29 of 30 PageID: 1565



  including Plaintiffs, of those dangers, causing them harm.

  Plaintiffs further claim that despite its awareness of the harm

  PFAS products cause, 3M has not endeavored to alter its products

  to be less harmful.

        At this stage in the case, without the benefit of

  discovery, especially where 3M is likely in possession of most

  of the information relative to Plaintiffs’ claims, Plaintiffs

  cannot be faulted for not articulating the precise wording of a

  3M warning label or describing a specific alternative design.

  See, e.g.,     Greaves v. Ann Davis Associates Inc., 2015 WL

  668227, at *5 (D.N.J. 2015) (finding that at the motion to

  dismiss stage the plaintiff had alleged enough facts to engage

  in discovery to try to offer evidence to support her claim,

  particularly where the facts needed were not in the control of

  the plaintiff) (citing      Twombly, 550 U.S. at 563 n.8; Top v.

  Ocean Petroleum, LLC, 2010 WL 3087385, at *4 (D.N.J. 2010)

  (“[F]ar from requiring that a plaintiff be in possession of the

  relevant evidence in order to plead a claim, a plaintiff need

  only have some good reasons - even if circumstantial and

  inferential - for believing that the defendant has engaged in

  some identifiable legal wrong, sufficient to convince the Court

  of the claim's plausibility in light of the other possible

  scenarios that are consistent with the facts alleged.”)).

  Plaintiffs’ have asserted sufficient facts against 3M to make

                                       29
Case 1:19-cv-21573-NLH-KMW Document 119 Filed 02/26/21 Page 30 of 30 PageID: 1566



  their claims plausible and those claims may proceed.

                                  CONCLUSION

        All Plaintiffs who reside within a few miles of each other

  have PFAS in their water wells, in the form of PFNA, PFOA or

  PFOA and PFOS combined.      Plaintiffs allege that Arkema and

  Solvay discharged PVDF, which is composed of approximately 74%

  PFNA, and PFOA, supplied to it by 3M, into the air and water

  from the West Deptford plant, which is located a few miles north

  of where Plaintiffs live.       Plaintiffs allege that EID/CC

  discharged PFOA, which it obtained from 3M, and other PFAS,

  including PFNA, into the air and water from the Chambers Works

  site located a few miles south of where Plaintiffs live.

  Considering the variable nature of groundwater and air and the

  extensive chemicals discharged over time, this group of

  Plaintiffs has sufficiently pleaded its claims against all

  Defendants.    Their claims of water contamination allegedly

  caused by these Defendants survive Defendants’ motions to

  dismiss and may proceed to discovery.

        An appropriate Order will be entered.



  Date: February 26, 2021                      s/ Noel L. Hillman
  At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                       30
